Citation Nr: 0715731	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
left knee disability.  

The veteran testified at a hearing at the RO in August 2005.  
Additionally, the claims file reflects that the veteran was 
scheduled for a February 2007 hearing before a member of the 
Board and that he failed to report for the hearing.  The 
Board notified the veteran in a January 12, 2007 letter 
mailed to his last known address that a hearing had been 
scheduled for February 13, 2007.  The claims file indicates 
that the veteran failed to report for the hearing and that 
the notification letter was not returned by the United States 
Postal Service as undeliverable.  The veteran has not 
explained his failure to report or requested rescheduling of 
the hearing.  Under these circumstances, the Board considers 
the request for a hearing to be withdrawn by the veteran.  
See 38 C.F.R. § 20.702(d) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran asserts he is entitled to service connection for 
his left knee disability because of a left knee injury which 
occurred in service.  Such a disability is rated under 
38 C.F.R. § 4.97, Diagnostic Code 5257 (2006).  The veteran's 
claim was denied on the basis that his left knee injury was 
not in the line of duty and was due to willful misconduct.  
The incident of misconduct occurred when the veteran had a 
July 1992 motorcycle accident while under the influence of 
alcohol and while on an unauthorized absence status.

While treatment records confirm the July 1992 motorcycle 
accident and the veteran's subsequent hospitalization, 
evidence of record indicates that the veteran injured his 
left knee prior to the 1992 accident.  In a January 1994 
letter, an Army physician stated that the veteran had injured 
his left knee in October, 1985 and received numerous 
orthopedic consultations.  The physician provided a diagnosis 
of "anterior cruciate and collateral ligament injury" as a 
result of the veteran's October 1985 left knee injury.  He 
also stated that after a careful review of the medical 
records, the veteran's chronic left knee instability clearly 
predated the motorcycle accident.  

The Board finds that a VA examination is required to provide 
a current diagnosis and etiology opinion.  To establish 
service connection, there must be evidence of a current 
disability related to service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  See also 38 C.F.R. 
§ 4.2 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran is to be afforded a VA 
examination to determine the current 
nature and severity of a left knee 
disability in accordance with the latest 
AMIE worksheets pertaining to this 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

If the veteran is diagnosed with a left 
knee disability, the examiner should 
provide an opinion, considering all 
evidence of record in the veteran's claims 
folder, as to whether there is a 50 
percent probability or greater that any 
left knee disability is related to 
service.  The examiner must specifically 
opine as to the likelihood of the 
veteran's current knee disability being 
related to the July 1992 motorcycle 
accident or to an in-service knee injury 
prior to that date.  The examiner should, 
if necessary, reconcile any opinion given 
with the January 1994 opinion from the 
veteran's Army physician.  A complete 
rationale for any opinion expressed should 
be offered.

2.  The RO should then readjudicate the 
issue.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the Case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



